Citation Nr: 9926771
Decision Date: 10/22/99	Archive Date: 12/06/99

DOCKET NO. 97-27 09                DATE OCT 22, 1999

On appeal from the Department of Veterans Affairs Regional Office,
Cleveland, Ohio

ORDER

The following corrections are made in a decision issued by the
Board in this case on September 17, 1999:

ORDER

Delete: Entitlement to a disability rating greater than 20 percent
for psychomotor seizures is denied.

Add: Entitlement to a disability rating of 40 percent for
psychomotor seizures is granted, subject to the law and regulations
governing the payment of monetary benefits.

WAYNE M. BRAEUER Member, Board of Veterans' Appeals



Citation Nr: 9926771  
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-27 091A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for psychomotor 
seizures, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).   That decision denied entitlement to 
an increase for the veteran's PTSD; and assigned a 20 percent 
evaluation for his service connected psychomotor seizures.  
As the 20 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim regarding his seizures disability remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Post-traumatic stress disorder is manifested by anger, 
irritability, depressed mood, intrusive recollections of 
comrades killed in action, nightmares with sleep disturbance, 
and social isolation, as well as a need for therapy and 
medication,  productive of reduced reliability and 
productivity.

3.  The veteran has a partial complex seizure disorder 
manifested by daily staring and trembling spells and a 
generalized seizure once a month.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (1998).

2.  The criteria for a rating of 40 percent for psychomotor 
seizures have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8914 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes. In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


I.  Factual Background

Pursuant to an October 1967 memorandum rating decision for 
vocational rehabilitation purposes, service connection has 
been in effect for psychomotor seizures since separation from 
service on the basis that the veteran suffered several 
episodes of syncope in Vietnam.  A claim for compensation was 
denied on an administrative basis in September 1968 for 
failure to report for a scheduled examination.  

Private medical records reveal treatment from 1988 through 
November 1992 for various conditions and complaints including 
for back and hypertension, and for headaches and insomnia.  

VA medical reports from October 1992 to May 1993 reveal 
treatment for headaches, and an assessment of seizures.  A 
report of an EEG performed in May 1993 contains an impression 
that the EEG was within normal limits, and no epileptiform 
activity was noted. 

Service connection for PTSD was granted in a September 1993 
rating decision that assigned a 30 percent disability 
evaluation, effective from April 1993.  The RO's decision was 
based on evidence of the veteran's verified stressors in 
service that included that his specialty was mortarman; 
evidence of treatment in service for battle fatigue; and a 
current diagnosis of PTSD.  The decision was based in part on 
a June 1993 VA psychiatric examination report that reflects 
the veteran's complaints of periodic flash backs, nightmares 
and disrupted sleep.  The diagnosis was PTSD.

The September 1993 rating decision also assigned a 10 percent 
disability evaluation for the veteran's service-connected 
psychomotor seizures effective from April 1993, based on a 
confirmed diagnosis of seizure disorder.  

A March 1997 VA psychiatric examination report reflects the 
veteran's complaints of a difficulty staying asleep, 
outbursts of anger, irritability, inability to concentrate, 
desire not to socialize or be with people except when 
counseling veteran patients, avoidance of activities that 
could arouse recollections of the past, nightmares, and that 
he was very depressed.  On examination, the veteran was 
alert, neat in appearance, cooperative, and talked coherently 
and relevantly.  His mood was depressed and he admitted 
having suicidal and homicidal ideations.  He reported that he 
could see the face of bodies that died in front of him.  He 
stated that he was very angry and enraged, and that some 
people were out to get him.  He stated that he heard and saw 
his mother.  He reported having short term memory loss.  The 
examiner reported that the veteran's affect was appropriate 
and he was oriented as to time, place and person, but his 
memory for recent and remote events was quite patchy.  The 
veteran's intellectual function was average, and his judgment 
and insight was fair.  Diagnoses included PTSD, severe; and 
history of dysthymia.  His psychosocial stressor level was 
noted to be severe due to his traumatic experience in Vietnam 
and death of his friends there.  The report contains a Global 
Assessment of Functioning Scale (GAF Scale) of 60 current, 50 
in the past.  The report concludes with an assessment that 
the veteran claimed that his symptoms and signs of PTSD had 
increased and that he continued to see a psychiatrist for his 
depression and sleeplessness.  The examiner stated that there 
was severe impairment of social adaptability.  

A March 1997 VA epilepsy examination report reflects the 
veteran's complaints of daily headaches, which were severe 10 
percent of the time.  Less severe headaches occurred several 
times per day, sometimes lasting all day.  With the headaches 
his eyes become more photophobic, with blurred vision, and he 
saw white spots in his visual fields and had to lay down.  He 
reported that with 90 percent of the headaches he could 
function because he pushed himself.  He was employed by VA as 
a counselor for the previous one and one-third years and had 
missed only a few hours since starting.  His seizures began 
in April 1967 and he had his last grand mal seizure in 
September 1991.  He reported that he had déjà vu phenomenon 
frequently; and staring spells, which he had been told lasted 
30 to 45 seconds and which had not caused him to fall.  He 
was unconscious during these spells, which occurred three to 
five times a week.  He reported that he sometimes experienced 
shaking of his entire body for a few seconds, during which he 
was unable to respond.  These occurred daily and the staring 
spells occurred three to four times a week.  His wife was not 
sure if the veteran had any seizures in his sleep.  He 
reported related symptoms including a strange feeling prior 
to grand mal seizures, loss of consciousness, falling, and 
biting of his lips, but no incontinence.  His wife described 
symptoms of closed eyes, shaking, a deep noise from his 
throat and non-responsiveness.  On examination of cranial 
nerves, his tongue deviated to the right, he had a 
hypesthesia of the left and right upper face and left lower 
face.  Otherwise, the cranial nerves were within normal 
limits.  He had a generalized hypesthesia of both upper and 
lower extremities.  Reflexes were 2+ bilaterally equal in all 
extremities.  The remainder of the neurologic examination was 
within normal limits.  The diagnosis was head injury with 
post-traumatic headaches, seizure disorder and the last grand 
mal seizure was in 1991 and he was currently experiencing 
complex partial seizures.

In a September 1997 lay statement, a co-worker stated that 
the veteran had episodes of being off somewhere else or with 
a blank look.  She also stated that he lost his temper very 
easily.  She also described episodes when the veteran's arms 
would shake.  

An August 1998 VA psychiatric examination report reflects the 
veteran's complaints of severe nightmares related to Vietnam, 
and decreased sleep.  He reported being very irritable, angry 
and depressed most of the time.  He reported that his mood 
was not too bad when at work because he had job obligations.  
He felt better when he is with his wife.  During the 
interview he had a very hostile attitude and used profane and 
abusive language in describing his feelings.  He stated that 
he was depressed and had occasional suicidal ideation and 
vague homicidal ideas, but denied any current suicide 
attempts or attempts to hurt anyone.  He reported mood swings 
and acting out on his anger.  He stated that he did not like 
being around a crowd or to socialize, and had one friend that 
he visits occasionally.  He does not trust people and was 
hypervigilant.  He reported that he used to hear his name 
being called aloud, and would see his mother after she had 
died.  He reported that his symptoms would worsen in the 
months of July or August, and around Christmas.  He reported 
being reminded of Vietnam by landscapes, when he felt like he 
was in a dream.  He reported being very forgetful sometimes.  
He had trouble with procrastination and inability to make 
decisions.  In discussing the veteran's psychiatric history, 
the report noted that the veteran had studied administration 
and social work at a university and was currently working as 
a clinical social worker for VA.  The veteran reported 
difficulty attending to his work due to his PTSD symptoms, 
seizures, and forgetfulness.  He stated that he was able to 
handle the patients okay, but was irritable and angry most of 
the time.  The veteran described his marital difficulties.  
The veteran denied alcohol abuse but admitted to smoking 
marijuana occasionally.

On mental status examination, the veteran initially sat down 
without making direct eye contact.  He was very angry, 
hostile and had an attitude, and used abusive language.  He 
had one crying spell during the interview.  The report noted 
that the veteran manifested no overt psychotic features or 
catatonic signs or symptoms.  His speech was coherent, 
relevant and goal-directed; and manifested no pressure, 
tangentially, circumstantiality, or poverty of speech.  
Subjectively and objectively, his affect was angry, irritable 
and sad.  His mood was dysphoric and depressed.  He denied 
any present suicidal or homicidal ideas.  He had very poor 
self-esteem.  No formal thought disorder was found.  He 
admitted to past hallucinations but none presently.  His 
cognitive functions were within normal limits.  His insight 
was partial and his judgment was poor in light of recent 
acting out episodes.  Diagnoses included chronic PTSD; 
depressive disorder, not otherwise specified; cannabis 
dependence; and alcohol abuse.  Under Axis IV he was 
diagnosed with chronic mental illness.   The report contains 
a GAF Scale of 50; and a social and occupational functioning 
assessments scale of 50 current.  

The report concluded with an opinion that the veteran 
continued to have ongoing symptoms of PTSD and had been 
gradually isolating himself from society.  He had great 
difficulty handling interpersonal situations.  The examiner 
opined that it was difficult to determine whether the 
symptoms reflected the veteran's PTSD or his personality.  
The examiner noted that symptoms pointed to ongoing active 
symptoms of PTSD and recommended that the veteran be referred 
to a specialized PTSD residential treatment program.  The 
examiner opined that the veteran's memory difficulties and 
cognitive abilities were more related to his neurological 
condition than the PTSD.  The examiner noted that although 
the veteran continued to be employed, outside of the job he 
had clear difficulties with socialization and isolating 
himself.  The examiner concluded that the veteran's social 
functioning was seriously impaired, although he was managing 
to work with other veterans as a counselor.  

An August 1998 VA epilepsy examination report reflects the 
veteran's complaints that he had had dozens of episodes of 
loss of consciousness preceded by a strange feeling and 
shaking all over.  The most recent episode was one week 
before.  The veteran also described two types of minor spells 
he experienced.  One type involved an experience of trembling 
that lasted up to 30 seconds, and which occurred two or three 
times daily.  The other type involved a staring spell lasting 
less than a minute.  The report noted that an EEG performed 
one year before was reported as normal.  The report also 
noted that the veteran had recently been started on 
Gabapentin by his treating neurologist, and he reported that 
he felt the frequency of his spells was less but he continued 
to have daily minor spells of trembling or staring.  The 
veteran felt that he had a grand mal seizure at least once 
per month, that he continued to drive.  

On examination, cranial nerves II-XII were intact.  There was 
no nystagmus.  The optic fundi were benign.  Muscle tone and 
bulk were normal, and strength was 5/5 in all major muscle 
groups of all four extremities.  The report indicated that 
motor movements and sensory examination were normal.  The 
diagnosis was partial complex seizure disorder, most likely 
secondary to head injury sustained while in service.  The 
examiner commented that the veteran claims to have staring 
spells or trembling spells daily, and continued to have 
generalized seizures at least once per month.
 
VA mental health records reveal treatment from 1996 through 
October 1998 for conditions including psychiatric problems, 
variously diagnosed as PTSD and bipolar disorder, and for 
seizures.  Reports of visits generally show that objectively 
the veteran was not found to have hallucinations or suicidal 
or homicidal thought.  In February 1998, the veteran was seen 
for a follow-up visit for seizure disorder.  At that time he 
reported grand mal seizures 1 to 2 times per week.  The 
report of that visit noted that examination was essentially 
non-focal, and the assessment was seizure disorder.  In June 
1998 the veteran reported that Gabapentin was working, and 
his seizure frequency was much reduced.  In September 1998, 
the veteran reported he still had a problem controlling his 
anger and mood.  Objectively his mood was noted to be 
unstable, without hallucinations, nor suicidal or homicidal 
thoughts.  He had a good memory, average intelligence, and 
was oriented.  The assessments at that time were PTSD and 
bipolar disorder.   

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The evidence in closest proximity to the recent claim 
is the most probative in determining the current extent of 
impairment. Id.

A.  Increased Rating for PTSD

The veteran's PTSD is assigned a 30 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code's 
criteria, PTSD warrants a 30 percent disability evaluation 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Under recently effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  See 61 Fed. 
Reg. 52695-52702 (1996).  

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 50 
percent rating are met.  The Board finds that the medical 
evidence is consistent in showing that the veteran's PTSD has 
resulted in occupational and social impairment with reduced 
reliability and productivity due to his PTSD symptoms 
warranting a 50 percent evaluation.  In this regard, the 
Board notes that the VA examiner who examined the veteran in 
August 1998 assigned a GAF score of 50, representing serious 
impairment of occupational functioning (DSM-IV), and 
concluded that although the veteran was managing to work, his 
social functioning was seriously impaired.  The evidence 
shows that his mood is dysphoric and depressed, he has very 
poor self-esteem, impaired insight and poor judgment.  In 
looking at the entire picture of the veteran's psychiatric 
disability, the record indicates that the symptoms noted 
during VA examinations, including anger and hostility have 
caused the veteran to increasingly withdraw and isolate 
himself from society.  Although he is able to manage to 
perform his functions in his role as a VA counselor, outside 
this environment, he has great difficulty handling 
interpersonal situations.  Although there is some evidence 
that some of his symptoms may be due to other conditions, in 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the criteria for the assignment of a 
50 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.

The Board, however, finds no basis for an evaluation in 
excess of 50 percent for the veteran's PTSD.  In this regard, 
the Board does not find that the evidence reflects 
occupational and social impairment with deficiencies in most 
areas due to his PTSD symptoms.  The record does not show 
that he presently manifests hallucinations, or suicidal or 
homicidal ideations, near continuous panic or depression, 
impaired impulse control spatial disorientation or other 
symptoms characteristic of the next higher evaluation of 70 
percent.  His cognitive functions are within normal limits 
with no formal thought disorder noted due to his PTSD.  
Although he reports difficulty with interpersonal 
relationships, as noted above, the veteran is employed and 
apparently functioning adequately in his role as a counselor 
for veterans. The Board also notes that the veteran was 
successful as a student in obtaining the education and 
training that resulted in his current job as counselor.  On 
this basis, the Board finds that such symptomatology does not 
result in occupational and social impairment with 
deficiencies in most areas such as work, school, and family 
relationships.  In view of the criteria of Diagnostic Code 
9411, the Board finds that such symptomatology results in 
social and industrial impairment that warrants an evaluation 
not in excess of 50 percent.  


B.  Increased Rating for Psychomotor Seizures

The veteran's service-connected psychomotor seizures are 
evaluated at a 20 percent level under 38 C.F.R. § 4.124 a, 
Diagnostic Code 8914, the diagnostic code applicable to 
psychomotor epilepsy.  Seizures are rated in accordance with 
a general rating formula applicable to the various types of 
seizures in 38 C.F.R. § 4.124 a, Diagnostic Codes 8910-8914.  
Under that formula, a 20 percent rating is warranted when at 
least one major seizure has occurred in the last two years or 
when at least two minor seizures have occurred in the last 
six months.  A 40 percent disability evaluation is warranted 
when there has been at least one major seizure in the last 6 
months or two in the last year.  A 40 percent rating is also 
warranted for five to eight minor seizures weekly.  

A "major seizure" is characterized by generalized tonic-
clonic convulsion with unconsciousness.  A "minor seizure" 
consists of a brief interruption in consciousness or 
conscious control.  This is associated with staring or 
rhythmic blinking of the eyes, or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.  Diagnostic Code 8911, Notes 
(1) and (2).

In evaluating the veteran's claim for an increase in light of 
the recent clinical evidence discussed above, the Board notes 
that the August 1998 VA examination report noted the 
veteran's complaints of grand mal seizure at least once per 
month, and minor spells daily.  The report noted also, 
however, that recent EEG testing was found to be normal.  
Although the diagnosis was that the veteran had a partial 
complex seizure disorder, neurological examination was 
essentially normal at that time, and the veteran reported 
that the frequency of his spells was less since starting 
Gabapentin. The Board observes that in determining the 
frequency of seizures, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  38 C.F.R. § 4.121. The 
veteran has stated that he experiences what are essentially 
petit mal seizures daily, episodes which have been confirmed 
by a co-worker. These daily minor seizures are the 
predominant aspect of the veteran's disability. In addition, 
the VA psychiatrist who examined the veteran in August 1998 
attributed his forgetfulness and lapses of memory to the 
seizure disorder.  Accordingly, the Board finds that an 
evaluation of 40 percent more accurately represents the 
severity of the veteran's disability. The benefit of the 
doubt again has been resolved in the veteran's favor. 38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.7, 4.124a, 
Diagnostic Code 8914.


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations  governing the payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent 
for psychomotor seizures is denied.


           
     WAYNE M. BRAEUER
     Member, Board of Veterans' Appeals



 

 019136212      991020    895299

DOCKET NO. 97-12 766               DATE OCT 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, his mother and P.S.

INTRODUCTION 

The veteran had active military service from November 1950 to
August 1954. 

By rating action dated in June 1975, the Regional Office (RO)
denied the veteran's claim for service connection for a right knee
disability. He was informed of this decision and of his right to
appeal by a letter dated in June 1975, but a timely appeal was not
filed. Subsequently, the veteran sought to reopen his claim for
service connection for a right knee disability. In a rating
decision dated in November 1993, the RO concluded that the evidence
submitted by the veteran was not new and material, and his claim
for service connection for a right knee disability remained denied.
In addition, the RO denied the veteran's claim for service
connection for a left knee disability. He was notified of this
determination and of his right to appeal by a letter dated in
February 1994, but a timely appeal was not received. The veteran
again sought to reopen his claim for service connection for a
bilateral knee disability. By rating decision dated in July 1996,
the RO held that the evidence submitted by the veteran was not new
and material, and his claim for service connection for a bilateral
knee disability remained denied.

The case was initially before the Board of Veterans' Appeals
(Board) in January 1999, at which time it was remanded. In a
supplemental statement of the case issued in April 1999, the RO
indicated that the additional evidence received in conjunction with
the veteran's attempt to reopen his claim was new and. material,
but the claim continued to be denied since it was not well
grounded.

In a decision issued in August 1999, the Board denied the veteran's
claim for service connection for a bilateral knee disability.

Effective March 1, 1999, the name of the United States Court of
Veterans Appeals was changed to the United States Court of Appeals
for Veterans Claims ("the Court").

FINDING OF FACT

The Board's August 1999 decision was issued without setting forth
findings of fact or conclusions of law.

2 - 

CONCLUSION OF LAW

The August 23, 1999 Board decision must be vacated because the
veteran was denied due process since the decision did not include
findings of fact or conclusions of law. 38 U.S.C.A. 7104(d) (West
1991); 38 C.F.R. 19.7(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Each decision of the Board shall include a written statement of the
Board's finding and conclusions, and the reasons or bases for those
findings and conclusions, on all material issues of fact and law
present on the record. 38 U.S.C.A. 7104(d); 38 C.F.R. 19.7(b).

The Board issued a decision on August 23, 1999 which denied the
veteran's claim for service connection for a bilateral knee
disability. However, the decision failed to include findings of
fact of conclusions of law. Since it is statutorily required that
these must included in each Board decision, the failure to do so
constitutes a denial of due process. Accordingly, the Board's
August 1999 decision must be vacated.

ORDER

The August 23, 1999 decision of the Board in this case is vacated.

James R. Siegel 
Acting Member, Board of Veterans' Appeals

- 3 -



Citation Nr: 9923743       
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-12 766      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and P.S.


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1954.

In a rating decision dated in June 1975, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
right knee disability.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  By rating 
action dated in November 1993, the RO denied service 
connection for a left knee disability.  In addition, the RO 
held that new and material evidence had not been submitted, 
and the claim for service connection for a right knee 
disability remained denied.  The veteran was provided with 
notice of this determination, and of his right to appeal, by 
a letter dated in February 1994, but a timely appeal was not 
filed.  The veteran subsequently sought to reopen his claim 
for service connection for a bilateral knee disability.  By 
rating decision dated in July 1996, the RO concluded that the 
evidence was not new and material, and the veteran's claim 
remained denied. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded.  The Board notes that in a supplemental statement 
of the case issued in April 1999, the RO indicated that the 
additional evidence received in conjunction with the 
veteran's attempt to reopen his claim was new and material, 
but that the claim remained denied since it was not well 
grounded.  The Board will, therefore, consider the veteran's 
claim for service connection for a bilateral knee disability 
without regard to finality of the previous decisions.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

Factual background

The service medical records, including the entrance and 
discharge examinations, contain no complaints or findings 
pertaining to a disability of the knees.  On the separation 
examination in August 1954, the lower extremities were 
evaluated as normal.  

The veteran was hospitalized in a private facility from 
February to March 1975.  He stated that six weeks earlier, he 
had been helping put in a lawn and accidentally tripped on a 
shovel and landed on his right knee.  He described a direct 
blow to the knee.  He denied any previous problem with the 
knee.  An examination revealed effusion of the right knee.  
There was some lateral laxity noted on the left knee.  An 
arthrotomy was performed.  The diagnoses were chronic 
synovitis of the knee with effusion, osteocartilaginous 
degeneration, medial and femoral condyles and chondromalacia 
patella.  

Department of Veterans Affairs (VA) outpatient treatment 
records show that X-rays of the veteran's knees were taken in 
June 1987.  These revealed degenerative joint disease of each 
knee.  The veteran was seen in October 1988 and complained of 
degenerative joint disease of both knees for twenty years.  
He related that he had a couple of heavy bomb injuries in 
service and had been hospitalized for two weeks.  The 
impression was advanced degenerative disease of both knees.  

In a statement dated in April 1989, J.E. related that he was 
on liberty with the veteran during service in 1952.  He 
stated that the veteran told him that he had been in the 
hospital for two weeks because of an accident to his knees 
while aboard ship.

Statements dated in March and May 1989 were received from a 
VA physician.  He related that he had first seen the veteran 
in October 1988 for degenerative knee problems, and that his 
history dated twenty years.  

VA outpatient treatment records show that the veteran was 
seen in November 1995 and indicated that his knees had been 
injured in service.  The assessment was degenerative joint 
disease of the knees.

Following a request for information from the VA, the National 
Personnel Records Center, in October 1993, reported that all 
medical records had been forwarded, and that no other records 
were available.  

In a letter dated in January 1996, the veteran's mother 
related that the veteran had been injured in 1952 while 
aboard ship.  She indicated that she had received a letter 
from him and that he stated he had been in the hospital.  He 
later told her that two bombs had rolled together and crushed 
his knees.  The veteran's mother added that he had suffered 
ever since.  

In a statement dated in December 1996, P.W.S. related that he 
had known the veteran since 1948 or 1949.  He noted that 
prior to service, the veteran was able to run and swim.  
However, after he returned from service, the veteran had to 
pass on their annual hunting trip because of his badly 
injured knees.  P.W.S. further indicated that the veteran had 
written him from the hospital in service where he 
recuperated.  While the veteran had stated in the letter that 
there was nothing to worry about, when he came home from the 
war, he was an injured man who remained injured the rest of 
his life.  Finally, it was noted that he had seen the veteran 
cry due to pain in his knees.  

In January 1997, the veteran's brother noted in a letter that 
the veteran had been in perfect health when he entered 
service, but he had seen the suffering the veteran's knees 
caused him due to the accident aboard ship.

The National Personnel Records Center, in April 1997, again 
indicated that all records had been sent.  In an attached 
letter, it was stated that a search had been made of the 1952 
clinical records from the Navy hospital in Japan (where the 
veteran had reportedly been hospitalized), and that no record 
was found of the veteran.  A search was also made of sick 
call logs for 1952 from the ship the veteran was assigned and 
that no entries concerning the veteran were found.

In a statement dated in July 1997, J.E. noted that he had 
joined the Navy with the veteran in 1950 and that they went 
to boot camp together.  He stated that they were assigned 
different ships in Japan.  He added that he went on liberty 
with the veteran when he got out of the hospital after the 
injury.  He related that the veteran's knees had been badly 
crushed as he had a hard time walking.  He noted that he had 
been aware of the weakening effect the knee injury had on the 
veteran and had observed his ability to walk and move about 
increasingly diminish over the years.  He concluded that the 
veteran had become almost totally disabled as a result of the 
damage the bombs did to him.  

In a statement dated in August 1997, a VA physician noted 
that the veteran had severe degenerative joint disease of the 
knees which had led to a knee replacement on one side several 
years ago.  The veteran indicated that both knees were 
injured in service when pinned between two bombs.  The 
physician added that arthritis in the knees, or any other 
joint, could be caused and/or accelerated by significant 
previous injuries which could lead to laxity of supporting 
structures, misalignment or bearing surfaces, etc.  

In a statement dated in November 1997, the veteran's former 
spouse related that she had married the veteran in 1971 and 
was aware of his knee injuries at that time.  She stated that 
he told her that it occurred in service when a bomb rolled 
onto his legs.  She added that when he sought treatment in 
1975 for another injury to the right knee, the veteran told 
the physician at that time about how the first injury had 
occurred in service.  

During a video conference hearing in May 1998, the veteran 
testified that he was rolling a bomb on the deck of his ship, 
and that when someone else let go of the bomb he was rolling, 
the bomb rolled up on the back of his ankles and pinned his 
knees against both bombs.  He claims he received treatment 
during service for the injuries he sustained when this 
occurred, as well as being treated shortly after his 
discharge from service.  The veteran further testified that 
he had been treated after service by a Dr. Greenman who was 
on the staff of Seneca Hospital in Chester, California.  
Finally, the veteran stated that he underwent an examination 
for employment in November 1956 at Aerojet General in 
Sacramento, California.  

In a memorandum from the veteran's representative dated in 
February 1999, it was noted that he had spoken with the 
veteran who related that Dr. Greenman had died at least ten 
years earlier.  The veteran informed his representative that 
he had attempted to obtain the medical records from Seneca 
Hospital, but had been advised by the hospital that it did 
not have any records on him.  

In a letter dated in April 1999, the RO wrote Aerojet 
General, noted that the veteran had undergone an employment 
physical in 1956, and requested that the company furnish a 
copy of the examination report.  Later that month, a response 
was received and a representative of the company's medical 
department stated it had no records of the veteran.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The service medical records are negative for complaints or 
findings pertaining to any injury to the knees.  The veteran 
argues that he received treatment during service after a bomb 
rolled onto his knees.  The Board acknowledges that the 
veteran has provided a statement from a former serviceman who 
saw him shortly after he reportedly had been hospitalized for 
an injury to his knees.  This serviceman stated that the 
veteran had a difficult time walking.  In Justus v. Principi, 
3 Vet. App. 510 (1992), the Court set forth the general 
principle that the Board must presume the credibility of 
testimony for determining whether such evidence is new and 
material.  Similar considerations apply to statements in 
determining whether a claim is well grounded.  

However, even assuming that the veteran did sustain some 
injury to his knees during service, that does not end the 
inquiry as to whether the claim is well grounded.  In this 
regard, the Board points out that the separation examination 
revealed that the lower extremities were normal.  There was 
no indication of any problem involving the knees.  It is also 
significant to note that the initial indication of any 
treatment for either knee following service was in 1975.  At 
that time, the veteran related that he had recently injured 
his right knee.  In addition, it must be observed that he 
specifically denied experiencing any previous problem with 
the knee.  This contradicts other statements in the record to 
the effect that he had knee problems continuously following 
his discharge from service.  The Board further notes that 
some abnormal clinical findings were first recorded 
concerning the left knee in 1975.  

In August 1997, a VA physician noted that the veteran had 
degenerative joint disease of the knees and that the veteran 
had related that the knees were injured in service, when they 
were pinned between two bombs.  He then concluded that 
arthritis could be caused and/or accelerated by sign previous 
injuries which could lead to laxity and misalignment.  The 
fact remains, however, that the physician's statement 
constitutes speculation as to the type of injury that could 
cause arthritis.  It is also significant to point out that he 
clearly did not relate the veteran's current bilateral knee 
disability to any in-service injury.  Thus, there is no 
competent medical evidence of record which links the 
veteran's bilateral knee disability, first documented many 
years after service, to any incident in service.  It must be 
concluded, therefore, that the veteran's claim for service 
connection for a bilateral knee disability is now well 
grounded.  

The Board notes that the veteran reported being treated for 
his knees following service.  His representative reported 
that the veteran's attempts to obtain such records were 
unsuccessful.  In addition, the Board points out that the RO 
contacted the employer from whom the veteran reported 
received an examination in 1956.  However, the company 
indicated that it had no records of the veteran.  

Moreover, the mere fact that the veteran was reportedly 
treated in service for knee complaints, and that a bilateral 
knee disability was demonstrated following service, does not 
provide the evidentiary showing of continuity contemplated by 
38 C.F.R. §  3.303(b) that would well ground a claim without 
competent medical evidence supporting such a link.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In sum, while the veteran 
has provided some evidence of an injury in service, the fact 
remains that he has not furnished any competent medical 
evidence which links that injury to the bilateral knee 
disability documented many years after service.  The Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his lay assertions to the effect that he has a 
bilateral knee disability which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.



ORDER

Service connection for a bilateral knee disability is denied.



             
       James R. Siegel
       Acting Member, Board of Veterans' Appeals



 

